Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  159465                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159465
                                                                   COA: 347326
                                                                   Barry CC: 2015-000860-FH
  JOSHUA LAVERN DAVIS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 25, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2019
           a1120
                                                                              Clerk